Name: Commission Regulation (EC) No 1606/94 of 1 July 1994 amending Regulation (EC) No 335/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Bulgaria and Romania
 Type: Regulation
 Subject Matter: international trade;  Europe;  trade policy;  plant product;  agricultural policy
 Date Published: nan

 2. 7. 94 Official Journal of the European Communities No L 168/13 COMMISSION REGULATION (EC) No 1606/94 of 1 July 1994 amending Regulation (EC) No 335/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Bulgaria and Romania sions specified in the said Agreements from 1 July 1994 ; whereas it is accordingly necessary to adjust the volumes and reductions of the import levies for the cereals sector with effect from that date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In accordance with Article 15 (2) and (4) of the interim Agreements, partial exemption from the import levy subject to the quantitative limits and reduction rates set out in the Annex to this Regulation shall apply to products originating in the Republic of Bulgaria and in Romania and listed in the Annex hereto. In accordance with the Protocols to the Interim Agree ­ ments, products placed in free circulation on the internal market of the Community shall be accompanied by the original of the EUR. 1 certificate issued by the competent authorities of the exporting country. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3641 /93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community of the one part, and the Republic of Bulgaria of the other part ('), and in parti ­ cular Article 1 thereof, Having regard to Council Regulation (EC) No 3642/93 of 20 December 1993 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the Economic Community and the European Coal and Steel Community of the one part, and Romania of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 2193/93 (4), and in particular Article 9 thereof, Whereas the Interim Agreement on trade and trade ­ related matters between the Community and the Republic of Bulgaria ^, signed in Brussels on 8 March 1993, entered into force on 31 December 1993 ; whereas the Interim Agreement provides for a reduction in import levies for certain products in the cereals sector ; whereas this reduction is to be progressively applied and with certain quantitative restrictions ; Whereas the Interim Agreement on trade and trade ­ related matters between the Community and Romania (*), signed in Brussels on 1 February 1993, entered into force on 1 May 1993 ; whereas the Interim Agreement provides for a reduction in import levies for certain products in the cereals sector ; whereas this reduction is to be progress ­ ively applied and with certain quantitative restrictions ; Whereas the Community also concluded Additional Protocols with Bulgaria and Romania ; whereas such Protocols provide for advance application of the conces ­ Article 2 1 . Applications for import licences shall be lodged with the competent authorities of each Member State on the second Monday of each month up to 1 p. m. Belgian time. For a given year, licence applications may not relate to a quantity greater than that available for imports of the product in question. 2. The Member States shall send import licence appli ­ cations to the Commission by telex or by telefax by 6 p. m. Belgian time on the day on which they are lodged. This notification shall be made separately from that of other applications for cereal import licences. 3 . If import licence applications exceed the quantities in the annual quota, the Commission shall fix a single coefficient for reducing the quantities applied for not later than the third working day following the submission of the applications. Licence applications may be withdrawn within one working day following the date on which the reduction coefficient was fixed. (') OJ No L 333, 31 . 12. 1993, p. 16. 0 OJ No L 333, 31 . 12. 1993, p. 17. 0 OJ No L 181 , 1 . 7. 1992, p. 21 . (4) OJ No L 196, 5. 8. 1993, p. 22. (0 OJ No L 323, 23. 12. 1993, p. 2. M OJ No L 81 , 2. 4. 1993, p. 2. 2. 7. 94No L 168/ 14 Official Journal of the European Communities Reglement (CE) n0 1606/94 ; Regolamento (CE) n. 1 606/94 ; Verordening (EG) nr. 1 606/94 ; Regulamento (CE) n? 1606/94.' The licence shall carry with it an obligation to import from the said country. The licence shall also carry in box 24, depending on the levy reduction applicable, one of the following entries : 'ExacciÃ ³n reguladora reducida un 60 % ; NedsÃ ¦ttelse af importafgiften med 60 % ; ErmÃ ¤Ã igung der AbschÃ ¶pfung um 60 % ; Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Ã ºÃ ±Ã Ã ¬ 60% ; 4. Without prejudice to the application of paragraph 3, a licence shall be issued on the fifth working day following the day on which the application for the licence was lodged. 5. Article 21 ( 1 ) of Regulation (EEC) No 3719/88 notwithstanding, the period of validity of the licence shall start from the day of its actual issue. Article 3 Article 8 ( 1 ) of Regulation (EEC) No 891 /89 notwith ­ standing, import licences shall be valid from their date of issue until the end of the third month following that in which they were issued. Nevertheless, the validity of licences shall be restricted to the end of January, where licences issued in respect of the previous year's quantity are concerned. Article 4 Article 8 (4) of Regulation (EEC) No 3719/88 notwith ­ standing, the quantity placed in free circulation may not exceed that shown in boxes 17 and 18 of the import licence. To this end the figure '0' shall be entered in box 19 of the licence . Article 5 For the product to be imported with the levy reduction as provided for in Article 1 , the import licence application and the licence shall show : (a) in box 8 , the country of origin of the product ; (b) in box 20, one of the following entries : Levy reduction 60 % ; PrÃ ©lÃ ¨vement rÃ ©duit de 60 % ; Prelievo ridotto del 60 % ; Met 60 % verlaagde heffing ; Direito nivelador reduzido de 60 %. Article 6 Article 12 (a) and (b) of Regulation (EEC) No 891 /89 notwithstanding, the security in the case of import licences covered by this Regulation shall be ECU 25 per tonne. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1994. Reglamento (EG) n0 1606/94 ; Forordning (EF) nr. 1606/94 ; Verordnung (EG) Nr. 1606/94 ; Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1606/94 ; Regulation (EC) No 1606/94 ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1994. For the Commission Rene STEICHEN Member of the Commission 2. 7. 94 Official Journal of the European Communities No L 168/15 ANNEX I. PRODUCTS ORIGINATING IN THE REPUBLIC OF BULGARIA (Quantity in tonnes; CN Code Description from 1 . 7. 1994 to 30. 6. 1995 from 1 . 7. 1995 to 30. 6. 1996 from 1 . 7. 1996 to 30. 6. 1997 Levy reduction (%) 60 60 60 1001 90 99 Common wheat 1 900 2 050 2 200 1008 20 00 Millet 1 200 1 300 1 400 II . PRODUCTS ORIGINATING IN ROMANIA (Quantity in tonnes) CN Code Description from 1 . 7. 1994 to 30. 6. 1995 from 1 . 7. 1995 to 30. 6. 1996 from 1 . 7. 1996 to 30. 6. 1997 Levy reduction (%) 60 60 60 1001 90 99 Common wheat (') 17 020 18 330 19 640 (') Assuming that Romania, during a given year, were to receive Community food aid in the form of wheat, the quota opened for this product would be reduced by the quantity of exports qualifying for this assistance.